UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7244


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TORRANCE JONES, a/k/a Tube,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:96-cr-00079-BO-1)


Submitted:   January 13, 2011               Decided:   January 19, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Torrance Jones, Appellant Pro Se. Edward D. Gray, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Torrance       Jones      appeals         the    district        court’s    order

denying      his    motion     seeking       an       order    requiring       the   probation

officer      to    turn   over    witness         statements      used     to    prepare     his

presentence report.              We have reviewed the record and find no

reversible error.          Accordingly, we affirm for the reasons stated

by     the    district       court.           United           States     v.     Jones,      No.

5:96-cr-00079-BO-1 (E.D.N.C. Aug. 3, 2010).                              We dispense with

oral    argument       because        the    facts       and    legal     contentions        are

adequately         presented     in    the    materials          before    the       court   and

argument would not aid the decisional process.



                                                                                      AFFIRMED




                                                  2